DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 06/23/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-7 were previously pending. Claims 1, 2, 6, and 7 have been amended. Claims 1-7 are currently pending.


Response to Arguments
The amendments to claims 1, 6, and 7 overcome the previous 112(b) rejections.  As such, the 112(b) rejections of claims 1, 6, and 7 are withdrawn.

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of uplink transmission using split bearers. For example, Interdigital (R2-1704927, included in IDS submitted 08/03/2021), discloses concepts of dual connectivity in LTE to improve UE throughput by utilizing the resources of two different eNBs. In the case of split DRB, data can be transmitted by the UE/MeNB over the radio interface of either the MeNB.  Interdigital further discloses split SRB configuration and routing should be designed for reliability and latency rather than load balancing. Interdigital further proposed selection of one of the two links to transmit UL RRC messages on the split SRB based on RRC path configuration or UE measurements and associated thresholds.  While Interdigital vaguely mentions selection of a preferred link for split SRB for transmission taking into account latency, it does not explicitly teach determining an uplink transmission node that provides uplink transmission from the communication terminal device with lower latency, based on a symbol duration supported by the node, and in conjunction with the remainder of the claims. Cao (US 2016/0081082, included in IDS submitted 08/03/2021), discloses concepts of multi-point transmission, and coordination of transmissions to a user device by selecting from a first and second base station based on the latency of each base station.  However, such multi-point transmissions are directed to selecting a downlink transmission node for transmitting multi-point transmission to a user device, and not directed to selection of an uplink transmission node associated with lower latency and based on a symbol duration supported by the node. Other prior arts such as Zhang (US 2016/0234847), discloses selection of an MeNB or SeNB for uplink transmission based on a received uplink eNB indicator, but like the other prior arts, fail to teach determining an uplink transmission node that provides uplink transmission from the communication terminal device with lower latency, based on a symbol duration supported by the node, and in conjunction with the remainder of the claims. Fwu (US 2018/0007673), discloses general concepts of shortened symbol durations associated with reducing latency by using larger subcarrier spacing. While each of the features can be taught separately as described in the claimed invention, there is no obvious combination of prior art that teaches the claimed invention of Claims 1, 6, or 7 as a whole.
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believed that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0255551 to Susitaival et al., directed to selection of MeNB for uplink transmission to minimize latency

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477